DETAILED ACTION
This Office Action is in response to the communication filed on 05/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10425406 and Patent number 11032274 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Zachary Kelton (Reg. No. 71345) on 08/25/2022.
The application has been amended as follows:
1. (Currently Amended) A system comprising:
a processing device; and 
a memory device that includes instructions that are executable by the processing device to cause the processing device to:
generate a graphical user interface configured to assist in a process for personalizing a physical card, wherein the process is formed from a plurality of steps including (a) receiving a selection of an image from a user, (b) approving the image for compliance with predefined image criteria, and (c) initiating manufacturing of the physical card with the image;
receive a code from the user via a first user device, wherein the code is a unique set of characters that was previously generated by the processing device and provided to the user to enable the user to access the graphical user interface without supplying a user-created password;
authenticate the first user device based on the code in response to receiving the code from the user;
receive the selection of the image from the user via a second user device that is different from the first user device;
based on the receiving the selection of the image from the user, transmit a notification to the second user device indicating that the user is required to select or create an account to continue the process;
subsequent to the user selecting or creating the account:
authenticate the user based on the code to continue the process;
determine a current step of the user in the process based on the code and a status identifier associated with the user in a database; and
update the graphical user interface to reflect the current step of the user in the process;
determine that the image is in an approval stage of the process in which the image is analyzed for compliance with the predefined image criteria;
update the status identifier to indicate that the image is in the approval stage; and
in response to determining that the image is approved in the approval stage, electronically transmit the image to a printing subsystem for generating a personalized card with the image for the user.
8. (Currently Amended) A method comprising:
generating, by a processing device, a graphical user interface configured to assist in a process for personalizing a physical card, wherein the process is formed from a plurality of steps including (a) receiving a selection of an image from a user, (b) approving the image for compliance with predefined image criteria, and (c) initiating manufacturing of the physical card with the image;
receiving, by the processing device, a code from the user via a first user device, wherein the code is a unique set of characters that was previously generated by the processing device and provided to the user to enable the user to access the graphical user interface without supplying a user-created password;
authenticating, by the processing device, the first user device based on the code in response to receiving the code from the user;
receiving, by the processing device, the selection of the image from the user via a second user device that is different from the first user device;
based on the receiving the selection of the image from the user, transmitting, by the processing device, a notification to the second user device indicating that the user is required to select or create an account to continue the process;
subsequent to the user selecting or creating the account:
authenticating, by the processing device, the user based on the code to continue the process;
determining, by the processing device, a current step of the user in the process based on the code and a status identifier associated with the user in a database; and
updating, by the processing device, the graphical user interface to reflect the current step of the user in the process;
determining, by the processing device, that the image is in an approval stage of the process in which the image is analyzed for compliance with the predefined image criteria;
updating, by the processing device, the status identifier to indicate that the image is in the approval stage; and
in response to determining that the image is approved in the approval stage, electronically transmitting,[[ ,]] by the processing device, the image to a printing subsystem for generating a personalized card with the image for the user.
15. (Currently Amended) A non-transitory computer-readable medium comprising program code that is executable by a processing device to cause the processing device to:
generate a graphical user interface configured to assist in a process for personalizing a physical card, wherein the process is formed from a plurality of steps including (a) receiving a selection of an image from a user, (b) approving the image for compliance with predefined image criteria, and (c) initiating manufacturing of the physical card with the image;
receive a code from the user via a first user device, wherein the code is a unique set of characters that was previously generated by the processing device and provided to the user to enable the user to access the graphical user interface without supplying a user-created password;
authenticate the first user device based on the code in response to receiving the code from the user;
receive the selection of the image from the user via a second user device that is different from the first user device;
based on the receiving the selection of the image from the user, transmit a notification to the second user device indicating that the user is required to select or create an account to continue the process;
subsequent to the user selecting or creating the account:
authenticate the user based on the code to continue the process;
determine a current step of the user in the process based on the code and a status identifier associated with the user in a database; and
update the graphical user interface to reflect the current step of the user in the process;
determine that the image is in an approval stage of the process in which the image is analyzed for compliance with the predefined image criteria;
update the status identifier to indicate that the image is in the approval stage; and
in response to determining that the image is approved in the approval stage, electronically transmit the image to a printing subsystem for generating a personalized card with the image for the user.
Allowable Subject Matter
Claims 1-20 are allowed.
Prior arts found:
Prior art US 2011/0072988 discloses a computerized card production equipment, and methods and apparatus for manipulating images and for reproducing personalized images on consumer goods at locations remote from a user. 
Prior art US 2004/0221239 discloses a system and method for providing an interactive product service manual that allows for customization of sequences linked to different login identifications.
Prior art US 2006/0153429 discloses a method for verifying digitized images of persons and apparatuses for performing the method. The method is particularly usable for verifying the suitability of an image.

Prior art US 2011/0155799 discloses apparatus and methods for the retail purchase of a money transfer transaction that performs a purchaser-selected purpose using purchaser-controlled delivery features to affect a money transfer.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "receive a code from the user via a first user device, wherein the code is a unique set of characters that was previously generated by the processing device and provided to the user to enable the user to access the graphical user interface without supplying a user-created password; authenticate the first user device based on the code in response to receiving the code from the user; receive the selection of the image from the user via a second user device that is different from the first user device; based on the receiving the selection of the image from the user, transmit a notification to the second user device indicating that the user is required to select or create an account to continue the process; subsequent to the user selecting or creating the account: authenticate the user based on the code to continue the process; determine a current step of the user in the process based on the code and a status identifier associated with the user in a database" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 8: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 8: "receiving, by the processing device, a code from the user via a first user device, wherein the code is a unique set of characters that was previously generated by the processing device and provided to the user to enable the user to access the graphical user interface without supplying a user-created password; authenticating, by the processing device, the first user device based on the code in response to receiving the code from the user; receiving, by the processing device, the selection of the image from the user via a second user device that is different from the first user device; based on the receiving the selection of the image from the user, transmitting, by the processing device, a notification to the second user device indicating that the user is required to select or create an account to continue the process; subsequent to the user selecting or creating the account: authenticating, by the processing device, the user based on the code to continue the process; determining, by the processing device, a current step of the user in the process based on the code and a status identifier associated with the user in a database" in combination with other limitations as a whole and in the context recited in claim 8.
Regarding independent claim 15: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 15: "receive a code from the user via a first user device, wherein the code is a unique set of characters that was previously generated by the processing device and provided to the user to enable the user to access the graphical user interface without supplying a user-created password; authenticate the first user device based on the code in response to receiving the code from the user; receive the selection of the image from the user via a second user device that is different from the first user device; based on the receiving the selection of the image from the user, transmit a notification to the second user device indicating that the user is required to select or create an account to continue the process; subsequent to the user selecting or creating the account: authenticate the user based on the code to continue the process; determine a current step of the user in the process based on the code and a status identifier associated with the user in a database" in combination with other limitations as a whole and in the context recited in claim 15.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436